Citation Nr: 1111231	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel










INTRODUCTION

The Veteran had active military service from December 1999 to December 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision. 


FINDING OF FACT

1.  The Veteran was treated for depression prior to service. 

2.  The Veteran received no psychiatric treatment during service. 

3.  Symptoms of the Veteran's post service psychiatric diagnoses were not manifested in service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held that lay statements by a appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A review of the record reflects that the Veteran was treated for a psychiatric disability prior to service between June 1999 and November 1999, diagnosed as major depressive disorder.  When he was examined in connection with his enlistment in November 1999, however, no psychiatric abnormalities were noted on clinical evaluation, and the Veteran specifically denied ever having or currently having depression or excessive worry; nervous trouble of any sort; or having ever been treated for a mental condition.  Thereafter, Veteran's service treatment records show no psychiatric complaints or treatment.  

Following service, the Veteran submitted an application for VA benefits received in June 2003, which included a claim for service connection for anxiety disorder.  Post service VA treatment records reflect various psychiatric diagnoses, beginning with the report of a General Medical Examination conducted in September 2003, when the Veteran was diagnosed to have Generalized Anxiety disorder.  Other diagnoses include post traumatic stress disorder (apparently unrelated to military service), partner relationship problem; severe depression dysthymia, and adjustment disorder.  Examination for VA purposes in June 2008 resulted in a diagnosis of panic disorder without agoraphobia, and a May 2009 examination concluded with a diagnosis of anxiety disorder, not otherwise specified.  For its part, the Social Security Administration found the Veteran disabled for its purposes due to "Affective/Mood disorders" with the date disability began noted as September 15, 2003.  

Thus, the medical documents reflect the presence of psychiatric disability prior to service, the period of military service without any psychiatric disability, and then again the presence of psychiatric disability (other than a psychosis) beginning soon again after service.  These records also rebut the presumption of soundness at service entrance since there is proof of psychiatric treatment prior to service, and no probative evidence of any psychiatric symptoms in service, from which to conclude an increase in severity occurred.   

Nevertheless, a VA examination and opinion was obtained in May 2009 to ascertain whether any current psychiatric disability either began in service or if it existed prior to service, was aggravated by service.  This examiner diagnosed the Veteran to have anxiety disorder, and explained this was a distinct psychiatric entity from the depression treated prior to service.  He went on to note that with the absence of any records of psychiatric treatment in service, it may not be concluded the Veteran's pre-service depression underwent any increase in severity during service, or that the Veteran's current anxiety disorder had its onset in military service.  

Given the evidence reflecting that it was the Veteran's time in service which was the only relevant period free of any psychiatric symptoms or treatment, and the foregoing medical opinion that any psychiatric disability neither had its onset in service, or was aggravated by service, a basis upon which to establish service connection has not been presented.  

In reaching this decision it is necessary to address the Veteran's contentions, and the probative value accorded them.  As it happens, they are not accorded any probative value since he established at his entrance into service, that he will provide inaccurate information in order to achieve a desired result.  Specifically, at his entrance into service, he denied ever having any psychiatric symptoms or treatment when in fact he had several weeks of such treatment a few months earlier, which in turn, eased his entrance into military service.  In addition, he has reported in-service psychiatric treatment, which however, is contradicted by his actual service treatment records which reflect no such treatment.  Indeed, specific efforts were undertaken to obtain any mental health treatment records from service, with the response that there were no further records.  

It is also necessary to address the report of examination conducted for VA purposes in June 2008, with its addendums.  As it contains fundamental logical inconsistencies (i.e., the Veteran's current disability did not exist prior to service, yet increased in severity during service), or relies on the Veteran's statements to support its conclusions, (which statements are not accorded any evidentiary weight), this report and its addendums are likewise accorded no probative value.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2003, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Additionally, the Veteran was informed how effective dates and disability ratings are formulated by a letter in June 2008.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records, Social Security Administration records, and medical records from Fort Hood.  Furthermore, not only were medical records obtained from Fort Hood, but the Veteran's claim was remanded two times to specifically search for records for psychiatric treatment the Veteran reported receiving at Fort Hood.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  While the initial VA examination report was plagued by inconsistency and contradiction, VA obtained a second examination which provided a report that was thorough and adequate and provided a sound footing upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
































The weight of the evidence shows that the Veteran's current psychiatric disability was not caused by, did not begin during, and was not aggravated by his military service.

The issue here is whether the Veteran is entitled to service connection for a psychiatric disability either under the theory of aggravation, or under the theory of direct service connection.

On his enlistment physical, the Veteran was found to be psychiatrically normal, and the Veteran specifically denied having then, or having ever had any depression, excessive worry, or nervous trouble of any sort on his medical history survey completed in conjunction with his enlistment physical in November 1999.  As such, in order to rebut the presumption of soundness, clear and unmistakable evidence must be presented showing that the Veteran's psychiatric disability existed prior to service. 

In this case, the Veteran's claims file private treatment records showing that the Veteran received psychiatric counseling from June to November 1999.  Specifically, these private treatment records reveal that the Veteran had sought counseling, complaining of depression.  The Veteran was diagnosed with major depression, which was attributed to marital problems and to the death of the Veteran's parents before he was 10 years old.  As such, it is clear that the Veteran received in psychiatric counseling prior to service, but it is unclear whether the Veteran actually manifested a chronic psychiatric disability prior to enlistment. 

To this end, in May 2009 a VA examiner noted that the depression that was diagnosed before the Veteran's military service was reactive to his concerns at that time, but the examiner explained that reactive depression is presumed temporary, and concluded that the Veteran's depressive symptoms that were treated prior to service, were acute and were not aggravated by the Veteran's military service.

As such, to the extent that the pre-service treatment for depression is not indicative of a chronic psychiatric disability, the Veteran is entitled to the presumption of soundness.  Given this scenario, the issue becomes whether a psychiatric disability either began during or was otherwise caused by the Veteran's military service.

As mentioned, the Veteran was found to be psychiatrically normal at entry.  The Veteran reported receiving psychiatric counseling while in service, but his service treatment records have been obtained, and they show no indication that the Veteran ever complained of, or sought treatment for, any psychiatric problems while in service.  Unfortunately, the Veteran was discharged under other than honorable conditions, and, as a result, it does not appear that he ever underwent a separation physical which might have assessed his psychiatric disposition at that time.

While the service treatment records that are of record do not show that the Veteran received any in-service treatment, the Veteran has alleged that he received treatment at Fort Hood, Texas (in his substantive appeal and at his VA examinations), including care from "different chaplains and family life chaplains" during service.  

Efforts have been made to locate records of this alleged treatment, and in-service treatment records were even received from Darnell Medical Center at Fort Hood.  However, the records that were received from Darnell Medical Center do not show that the Veteran received any psychiatric treatment.  The Board directed that several additional searches be conducted to locate records of this alleged psychiatric treatment, but multiple searches did not locate any record of the Veteran receiving any psychiatric counseling from Darnell Medical Center.

The Veteran is competent to report that he received psychiatric treatment in service, as this is something that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Unfortunately, for the following reasons, the credibility of the Veteran's statements in this case is found to be insufficient to establish that he actually received psychiatric treatment while in service.  

First, private treatment records clearly show that the Veteran was receiving treatment for depression from July 1999 to November 1999.  However, on a medical history survey completed in November 1999, in conjunction with his enlistment physical, the Veteran specifically denied having then, or having ever had, depression.  As such, the Veteran clearly misrepresented the fact that he was receiving treatment in order to gain the benefit of being accepted into military service.  This clear misrepresentation, made in order to gain a benefit, undermines the Veteran's credibility to later report receiving treatment, especially when there are no records of any such treatment being provided.  This lack of any psychiatric treatment records is significant, because there were actually records showing that the Veteran was treated at Darnell Medical Center.  However, there were simply no records showing psychiatric treatment there.  The Board even made several additional efforts to ensure that all possible locations were searched that might have housed records describing the treatment the Veteran alleged receiving, but no psychiatric treatment records were found.
 
Given these factors, the Board concludes that the Veteran's statements alone are simply not sufficiently credible to establish the either the receipt of psychiatric treatment or the occurrence of psychiatric symptoms in service.

Nevertheless, the evidence does show that the Veteran currently has a psychiatric disability, as the limited post-service medical treatment records, dated since September 2003, show that the Veteran has been diagnosed with numerous Axis I psychiatric disabilities, including partner relationship problem (marital discord); generalized anxiety disorder; major depressive disorder; anxiety; dysthymic disorder, adjustment disorder; insomnia; and posttraumatic stress disorder (PTSD).  It is also noted that the Veteran has been unemployed since service, and he was awarded Social Security Administration (SSA) disability benefits due to his psychiatric condition effective September 15, 2003.  

Because no symptoms of in-service psychiatric impairment have been credibly reported, continuity of symptoms cannot be shown, and service connection requires a medical opinion to relate the etiology of the Veteran's current psychiatric disability to his military service.

The Veteran has asserted that he has a psychiatric disability that either began during service or alternatively was aggravated by his time in service.  However, he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his opinion is insufficient to provide the requisite nexus between his psychiatric condition and his time in service.   
Nevertheless, the Veteran was provided with several VA examinations in an effort to determine the etiology of his diagnosed psychiatric conditions. 

At a VA examination in October 2003, the Veteran was noted to have been separated from his wife, and it was noted that he had not worked since being discharged from service.  The Veteran reported that while in service, he had a lot of stress from marital problems, which had continued post service, and he was diagnosed with a partner relationship problem (marital discord).  However, no opinion was provided about any possible relationship between the Veteran's psychiatric disability and his time in service.

The Board remanded the Veteran's claim to determine whether he had a psychiatric disability that was caused by, began during, or was aggravated by his time in service. 

A second VA examination was provided in June 2008 at which the Veteran reported that it was very stressful driving a tank in the military and he indicated that he had sought counseling for stress while in the military.  The Veteran also indicated that he had struggles with depression prior to entering the military, leading eventually to a nervous breakdown in approximately 1997.  Fortunately, by his own admission, the counseling helped; and the Veteran subsequently enlisted into military service; however, the Veteran reported having had a second nervous breakdown in approximately 2000, which he indicated lasted for approximately a week before symptoms improved.  Because of this incident, the Veteran reported that met with a chaplain at Fort Hood for weekly counseling sessions over the next two years.  The Veteran also stated that following discharge from service, he had been unable to get a job and began to have anxiety.  The examiner observed that the Veteran was not seeking any mental health treatment at that time, and noted that the Veteran nevertheless continued to perform well without any treatment.  The examiner diagnosed the Veteran with a panic disorder without agoraphobia.

The examiner observed that the Veteran had significant marital discord prior to enlistment, and he felt that financial difficulties might have led to the Veteran's depression, but the examiner then concluded his report by stating that the Veteran's current psychiatric disability did not pre-exist his time in service.  However, the examiner then perplexingly added that it was at least as likely as not that the Veteran's current psychiatric disability was aggravated by his time in service also adding the equally perplexing statement that the Veteran's current psychiatric disability was less likely than not to have had its onset during service.  

The examiner concluded that the Veteran's continuity of psychiatric symptoms since service was acknowledged but the symptomatology had changed from being predominantly depressive symptoms to panic attacks.

In October 2008, the examiner filed an addendum to his opinion stating that the Veteran's Axis I disability most likely had its onset during the Veteran's time in service, indicating that the Veteran had a single episode of major depressive disorder prior to service which was successfully treated, and that he had another episode in service in 2000, and without any explanation, the examiner stated that the current Axis I disability was most likely related to the episode in 2000.

Given the confusing nature of the examiner's statements, combined with the lack of any rationale for his conclusions, the Veteran was provided with a second VA examination in May 2009.  The examiner again reviewed the Veteran's claims file and medical records, and he noted that the Veteran was complaining about having a lot of anxiety attacks (including four the previous year).  The examiner diagnosed the Veteran with an anxiety disorder.  Following his examination of the Veteran and a review of the medical treatment record (including specifically the June 2008 VA examination report), the examiner opined that the Veteran's anxiety disorder was not due to, caused by, or aggravated by military service, nor did it have its onset in military service.  Reviewing the 2008 VA examiner's opinion, the examiner noted that it appeared that the previous examiner had reasoned that single episodes of depression are separate illnesses and that the panic disorder is not the same illness as depression.  However, the examiner questioned that if the previous examiner's theory was correct, then how would the onset of the panic disorder be in service, when the in-service condition was depression.  The examiner also pointed out the logical inconsistency of finding no preexisting condition, but then finding that a condition was aggravated by service, which would in fact imply, and even require, the presence of a pre-existing condition.  

The examiner noted that the Veteran had reported being treated for depression in service and receiving counseling for depression.  He also noted that the Veteran received treatment prior to enlistment for depression due to the loss of his parents and marital problems.  However, the examiner indicated that no finding of an in-service mood disturbance could be made based on either the Veteran's reported history or on the service treatment records.

The examiner further explained that the depression that was diagnosed prior to service was found to be reactive to the Veteran's concerns present at that time; and he articulated that reactive depression is presumed to be temporary.  The examiner then explained that the Veteran was currently receiving no treatment for a mood disturbance, although he was reporting some symptomatology.  The examiner concluded that the Veteran's anxiety disorder now diagnosed could not be linked to service, as it did not exist prior to military service.  Additionally, the examiner found that the depression that was diagnosed prior to military service was not found to be worsened during the Veteran's military service.  The examiner noted Veteran's report of continuous symptoms, but found that there was not support for the documentation of a mood disorder in service.

The medical evidence shows that the Veteran had some depression prior to service and that he currently has some psychiatric symptomatology.  However, in weighing the medical evidence of record, the Board concludes that the May 2009 examiner's opinion is more comprehensive and better reasoned than the June 2008 examiner's opinion.

The later opinion lacked the inherent inconsistency contained in the first opinion, and the second opinion directly addressed and dissected the first opinion's flaws.  

Furthermore, the first examiner based much of his confusing opinions on the reports of in-service symptoms that were reported by the Veteran, but the Board has found the Veteran's reports to be inherently unreliable.

Given that both examiners had access to the Veteran and his claims file, both appear to be on equal footing as to the medical evidence from which the opinions were drawn.  However, because the second opinion is clearer and better reasoned, it will be afforded greater weight.  

As such, the weight of the evidence is against a conclusion that the Veteran has a psychiatric condition that is the result of his time in service or that if a chronic psychiatric disability did preexist service that was aggravated by the Veteran's military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is accordingly denied.





Department of Veterans Affairs


